NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WARSAW ORTHOPEDIC, INC., MEDTRONIC
SOFAMOR DANEK USA, INC., MEDTRONIC
PUERTO RICO OPERATIONS COMPANY AND
MEDTRONIC SOFAMOR DANEK DEGGENDORF,
GMBH,
Plaint£ffs-Appellees,
V.
GLOBUS MEDICAL, INC.,
Defen,dan.t-Appella,n,t.
2009-1525
Appea1 from the United States District Court for the
Eastern District of Pennsy1Vania in case n0. 06-CV-4248,
Judge Norma L. Shapir0.
ON MOTION
ORDER ‘
Upon consideration of the motion to withdraw Amy J.
NelS0n as counsel for WarSaW Orthopedic, Inc., Medtronic
S0fa1n0r Danek USA, Inc., Medtronic Puert0 Rico Opera-

WARSAW ORTHOPEDlC V. GLOBUS MEDICAL
2
ti0ns Company, and Medtronic Sofamor Danek Deggen-
dorf GmbH,
IT ls ORDERED THAT:
The motion is granted
0CT 1 5 2010
cc: Cynthia D. Vreeland, Esq.
Constantine L. Tre1a, Jr., Esq.
Arny J. Ne1son, Esq.
FoR THE CoURT
/s/ Jan Horbal§[
Date J an Horba1y
Clerk
U.S. C0|.lR`F!}%EFpPEALS FOR
621 ms FEc)ERAL crRcurr
0CT 1 5'ZU10
.|AN HORBAL¥
CLERK